                                                                                                      Case 3:19-cv-04593-LB Document 65 Filed 01/21/21 Page 1 of 4


                                                                                                J. GARY GWILLIAM (SBN. 33430)
                                                                                              1 JAYME L. WALKER (SBN. 273159)

                                                                                              2 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
                                                                                                1999 Harrison St., Suite 1600,
                                                                                              3 Oakland, CA 94612
                                                                                                Phone: (510) 832-5411
                                                                                              4 Fax: (510) 832-1918
                                                                                                Email: ggwilliam@giccb.com
                                                                                              5
                                                                                                        jwalker@giccb.com
                                                                                              6
                                                                                                MICHAEL E. CARDOZA (SBN 52264)
                                                                                              7 The Cardoza Law Offices
                                                                                                1407 Oakland Blvd. Ste 200
                                                                                              8 Walnut Creek, CA 94596
                                                                                                Telephone: (925) 274-2900
                                                                                              9
                                                                                                Facsimile: (925) 274-2910
                                                                                             10
                                                                                                Attorneys for Plaintiffs
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             11 JOHN AND ROSE BAUER
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             12

                                                                                             13                               UNITED STATES DISTRICT COURT
                                                     A Professional Corporation




                                                                                             14                              NORTHERN DISTRICT OF CALIFORNIA
                                                        ATTORNEYS AT LAW




                                                                                             15                                     San Francisco Division

                                                                                             16
                                                                                                JOHN BAUER, an individual and as Successor Case No.: 3:19-cv-04593-LB
                                                                                             17 in Interest of Jacob Bauer, deceased; ROSE
                                                                                                BAUER, an individual and as Successor in   [ASSIGNED FOR ALL PURPOSES TO THE
                                                                                             18 Interest of Jacob Bauer, deceased;         HON. LAUREL BEELER]
                                                                                             19                Plaintiffs,                       UPDATED JOINT CASE MANAGEMENT
                                                                                                                                                 CONFERENCE STATEMENT
                                                                                             20 vs.

                                                                                             21 CITY OF PLEASANTON; BRADLEE                      Date: January 28, 2020
                                                                                                                                                 Time: 9:30 a.m.
                                                                                                MIDDLETON; JONATHAN CHIN;
                                                                                             22                                                  Dept.: Courtroom B – 15th Floor (San
                                                                                                RICHARD TROVAO; STEVEN BENNETT;
                                                                                                                                                 Francisco)
                                                                                             23 ALEX KOUMISS; JASON KNIGHT; MARTY
                                                                                                BILLDT; DAVID SPILLER; and DOES 1 to             Method: Unknown
                                                                                             24 50, inclusive;

                                                                                             25                Defendants.                       Date Removed: August 7, 2019
                                                                                             26                                                  Complaint Filed: June 20, 2019

                                                                                             27

                                                                                             28


                                                                                                  UPDATED JOINT CMC STATEMENT                1                           CASE NO. 3:19-CV-04593
                                                                                                        Case 3:19-cv-04593-LB Document 65 Filed 01/21/21 Page 2 of 4



                                                                                              1          The parties to the above-entitled action jointly submit this UPDATED JOINT CASE
                                                                                              2 MANAGEMENT CONFERENCE (“CMC”) STATEMENT pursuant to the Standing Order for

                                                                                              3 All Judges of the Northern District of California and Civil Local Rule 16-9. The parties

                                                                                              4 previously filed the extensive INITIAL JOINT CASE MANAGEMENT CONFERENCE

                                                                                              5 STATEMENT on November 13, 2019 (ECF, though Judge Saundra B. Armstrong was the judge

                                                                                              6 at the time). The parties also filed an UPDATED JOINT CASE MANAGEMENT

                                                                                              7 CONFERENCE STATEMENT on June 3, 2020 (ECF 43). Should the Court agree that this

                                                                                              8 matter seems on track and a CMC is not needed, the Court may vacate and reset the CMC if need

                                                                                              9 be.

                                                                                             10          1.      Discovery
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             11          The parties have exchanged written discovery and that process is near complete. Many
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             12 depositions have been taken thus far, with several more scheduled. Due to the pandemic and

                                                                                             13 scheduling issues, two depositions will be taken shortly after the close of non-expert discovery,
                                                     A Professional Corporation




                                                                                             14 to which parties have agreed. Expert disclosure is coming up in early February.
                                                        ATTORNEYS AT LAW




                                                                                             15          2.      Settlement and ADR
                                                                                             16          On November 4, 2020, the parties attended a Settlement Conference with Magistrate
                                                                                             17 Judge Kandis A. Westmore but were unable to come to a resolution.

                                                                                             18          The parties are willing to discuss attending a further Settlement Conference, or
                                                                                             19 mediation, which may be court-sponsored mediation or private mediation, after the exchange of

                                                                                             20 expert information and after the parties meet and confer on those issues.

                                                                                             21   //
                                                                                             22   ///
                                                                                             23   ///
                                                                                             24   ///
                                                                                             25   ///
                                                                                             26   ///
                                                                                             27   ///
                                                                                             28   ///


                                                                                                  UPDATED JOINT CMC STATEMENT                    2                           CASE NO. 3:19-CV-04593
                                                                                                      Case 3:19-cv-04593-LB Document 65 Filed 01/21/21 Page 3 of 4



                                                                                              1
                                                                                                  DATE: January 21, 2021               MCNAMARA, NEY, BEATTY, SLATTERY, BORGES
                                                                                              2                                        & AMBACHER LLP
                                                                                              3                                            /s/ Noah G. Blechman
                                                                                              4                                            Noah G. Blechman
                                                                                                                                           Attorneys for Defendants
                                                                                              5                                            CITY OF PLEASANTON; BRADLEE MIDDLETON;
                                                                                              6                                            JONATHAN CHIN; RICHARD TROVAO; STEVEN
                                                                                                                                           BENNETT; ALEX KOUMISS; JASON KNIGHT; MAR
                                                                                              7                                            BILLDT AND DAVE SPILLER

                                                                                              8

                                                                                              9

                                                                                             10   DATE: January 21, 2021               GWILLIAM IVARY CHIOSSO CAVALLI & BREWER
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             11                                            /s/ Jayme L. Walker
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             12                                            J. Gary Gwilliam
                                                                                                                                           Jayme L. Walker
                                                                                             13                                            Attorneys for Plaintiffs
                                                     A Professional Corporation




                                                                                                                                            JOHN AND ROSE BAUER
                                                                                             14
                                                        ATTORNEYS AT LAW




                                                                                             15
                                                                                                  186503
                                                                                             16

                                                                                             17

                                                                                             18

                                                                                             19

                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28


                                                                                                  UPDATED JOINT CMC STATEMENT          3                              CASE NO. 3:19-CV-04593
           Case 3:19-cv-04593-LB Document 65 Filed 01/21/21 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE
                         John Bauer and Rose Bauer v. City of Pleasanton, et al.
 2        United States District Court, Northern District of California Case No. 3:19-cv-04593-LB
 3
          I am a resident of the State of California, over the age of eighteen years, and not a party to
 4 the within action. My business address is GWILLIAM, IVARY, CHIOSSO, CAVALLI &
   BREWER, 1999 Harrison St., Suite 1600, Oakland, California 94612.
 5
          On January 21, 2021, I served the following document(s) by the method indicated below:
 6
             UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
 7
    ☒ via ECF ELECTRONIC TRANSMISSION – By CM/ECF for parties that are CM/ECF
 8         participants. Service is being made electronically on those parties on the below list that
           are registered users of the Court’s Electronic Case Filing System.
 9
    ☐      via U.S. MAIL - by placing the document(s) listed above in a sealed envelope with
10         postage thereon fully prepaid, in the United States mail at Oakland, California addressed
           as set forth below. I am readily familiar with the firm’s practice of collection and
11         processing of correspondence for mailing. Under that practice, it would be deposited with
           the U.S. Postal Service on that same day with postage thereon fully prepaid in the ordinary
12         course of business. I am aware that on motion of the party served, service is presumed
           invalid if the postal cancellation date or postage meter date is more than one day after the
13         date of deposit for mailing in this Declaration.

14         via PERSONAL SERVICE - by placing the document(s) listed above in a sealed
            envelope(s) and by causing personal delivery of the envelope(s) to the person(s) at the
15          address(es) set forth below. A signed proof of service by the process server or delivery
            service will be filed shortly.
16

17   Noah Blechman, Esq.                                 Attorneys for Defendant
     Cameren N. Ripoli, Esq.                             CITY OF PLEASANTON, DAVE SPILLER, BRADLEE
18   McNamara, Ney, Beatty, Slattery, Borges &           MIDDLETON, JONATHAN CHIN, RICHARD
     Ambacher, LLP                                       TROVAO, STEVEN BENNETT, ALEX KOUMISS,
19   3480 Buskirk Ave., Suite 250                        JASON KNIGHT, AND MARTY BILLDT
     Pleasant Hill, CA 94523
20   Tel.: (925) 939-5330
     Fax.: (925) 939-0203
21   Email: Noah.Blechman@McNamaraLaw.com
            Cameren.Ripoli@McNamaraLaw.com
22
           I declare under penalty of perjury under the laws of the State of California that the above is
23 true and correct. Executed on January 21, 2021, at Oakland, California.

24

25                                                    Lauren Riewerts

26

27

28

                                                      –1–
                                             Certificate of Service
